Citation Nr: 0319531	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  03 01-492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to an increased evaluation for asthma, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active service in the Navy from October 1994 
to July 1996.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied the reopening of her claim 
of entitlement to service connection for a low back disorder, 
granted an evaluation of 30 percent for her asthma 
disability, and denied an increased rating for her right knee 
disability.

In June 2003, a Travel Board hearing was held at the RO 
before the undersigned Acting Veterans Law Judge, designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b).  A transcript of that hearing has been 
associated with the claims file.

During the hearing, the veteran raised a claim of entitlement 
to a total rating based on individual unemployability.  That 
matter is referred to the RO for appropriate action.

The Board further notes that the RO denied the veteran's 
claim for automobile and/or adaptive equipment in a rating 
decision issued in September 2002; the case was transferred 
to the Board in June 2003.  Because the veteran has 
apparently neither initiated nor completed the procedural 
steps necessary for an appeal of this issue, the Board has 
not included it in its consideration of the matters on 
appeal.

By July 29, 2003 memorandum, the Board granted the veteran's 
motion to advance this case on the docket based on a finding 
of good cause.  See 38 C.F.R. § 20.900(c).

The issue of an evaluation in excess of 10 percent for the 
right knee is addressed in the REMAND section that follows 
the ORDER section in the decision below.


FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder 
in an October 1996 rating decision.  The veteran was notified 
of that decision and of her appellate rights and procedures 
in October 1996; she did not appeal that decision.  

2.  The additional evidence submitted since the October 1996 
decision, is new, relevant, and directly relates to the claim 
of service connection for low back disorder claim is new and 
material.

3.  Evidence of record indicates that the veteran's current 
low back disorder is related to his service-connected right 
knee disability.

4.  The veteran's service-connected bronchial asthma is 
manifested by FEV-1 levels of greater than 55 percent of 
predicted and by FEV-1/FVC ratios greater than 55 percent of 
predicted.

5.  The evidence does not reveal that the veteran's asthma 
required monthly physician visits for required care of 
exacerbations or intermittent courses of systemic 
corticosteroids.


CONCLUSIONS OF LAW

1.  The October 1996 rating decision that denied the 
veteran's claim for service connection for a low back 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2002).

2.  The evidence received subsequent to the October 1996 
rating decision is new and material, is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2002).  

3.  Resolving doubt in the veteran's favor, service 
connection for a low back disorder secondary to the veteran's 
service-connected right knee disability is granted.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

4.  An evaluation in excess of 30 percent for bronchial 
asthma is not warranted on either a schedular or 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.21, 4.97, Diagnostic Code 6602 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low back

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  However, if 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim. Manio v. Derwinski, 1 Vet. App. 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board initially notes that entitlement to service 
connection for a low back disorder was denied by an October 
1996 rating decision.  The veteran was notified that same 
month of that rating decision, but she did not appeal the 
denial.  Therefore, the October 1996 rating decision was 
final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a).    

Inn reaching its October 1996 rating decision, the RO 
considered the veteran's service medical records and her 
August 1996 application for benefits.  The veteran's service 
medical records reflect treatment for complaints of low back 
pain from October 1995 to May 1996.  The pain was noted to be 
in conjunction with hip and knee pain.  EMG and neurological 
testing, conducted in March and April 1996, was negative.  
There were no findings or diagnosis of a back disorder at her 
April 1996 separation examination.  A May 1996 physical 
examination, 2 months before discharge, revealed some 
tenderness of the right L4-5 paraspinal muscles.  The 
diagnosis was musculoskeletal strain.  

In her August 1996 application, the veteran indicated that 
she suffered from a low back condition while in service and 
did not report any post-service medical treatment for her 
back.  In the October 1996 decision, the RO denied service 
connection for a low back disorder on the basis the back 
disorders treated during service were acute and transitory in 
nature and resolved without chronic residual disability.  
That decision was final.  

A claim to reopen was received in December 1999.  The Board 
reviewed the evidence received into the record since the 
October 1996 RO denial and finds that new and material 
evidence has been received to reopen the claim of service 
connection for a low back disorder.  Specifically, during her 
hearing, the veteran testified she has a pronounced limp from 
her service-connected right knee disability, that her back 
problems have increased, and that she was told that the back 
problem was related to her knee disability.  Additionally, 
private medical records dated from 2000 to 2001 reveal 
treatment for the right knee and low back pain and a June 
2001 VA medical examination report shows findings of back 
pain due to degenerative disc problems and abnormal gait.  
Moreover, the VA examiner opined that, while not all of the 
veteran's back problems were due to the right knee problem, 
it was the most logical diagnostic that the back problems 
were related to the abnormal gait.  Thus, this evidence bears 
directly and substantially upon the specific matter under 
consideration. This evidence therefore constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the claim 
is thus reopened. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.§ 3.303(d) (2002).  In addition, a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Furthermore, the U.S. Court 
of Appeals for Veterans Claims (Court) has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

As noted above, the VA examiner, in a June 2001 VA medical 
examination, provided an opinion based on a review the 
medical evidence of record and examination of the veteran.  
The examiner concluded that the veteran's current low back 
pain was related to her mild degenerative disc problems and 
that the veteran's abnormal gait from her service-connected 
right knee disability was the most likely etiologic cause of 
her current low back problems.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

Thus, in view of this evidence, and with application of the 
benefit of the doubt rule, the Board concludes that the 
veteran's low back disorder was incurred as a result of her 
service-connected right knee disability.  Accordingly, 
service connection is granted for the veteran's low back 
disorder.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. Seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication. See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). Thus the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.

II.  Increased rating for asthma 

The veteran contends that her asthma disability is more 
severe than the current 30 percent evaluation.  At her 
hearing, she testified that she took prescribed medications 
for her asthma, used a nebulizer every six hours, and that it 
interfered with her ability to work.  See Hearing Transcript 
pp. 5-8.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  In the evaluation of service-connected 
disabilities the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  38 
C.F.R. §§ 4.1, 4.2, 4.10 (2002).  Separate diagnostic codes 
identify the various disabilities.  Where there is a 
reasonable doubt as to the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. 
§§ 3.102, 4.3, 4.7 (2002).  When rating the veteran's 
service-connected disability, the entire medical history must 
be borne in mind.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).

The RO granted service connection for asthma in an October 
1996 decision and assigned a noncompensable evaluation 
effective from July 1996.  In a December 2000 rating 
decision, the RO increased the evaluation for asthma to 30 
percent effective from May 1999. 

Emergency Room records from the Camden Medical Center show 
that the veteran was treated for acute asthma in May 1999.  
Reports from the Naval Ambulatory Health Care Center reveal 
that the veteran received treatment for her asthma between 
May and October of 1999.  

At a June 2000 VA medical examination, the veteran complained 
of dyspnea on exertion and said that she was maintaining her 
activities of daily living.  She reported using inhalers 
daily and stated that she had to use a nebulizer once or 
twice a month for severe exacerbations.  The veteran reported 
that she had had two emergency room visits in the previous 
six months.  On physical examination, her chest was clear to 
auscultation with no wheezing.  Pulmonary function testing 
conducted in July 2000 revealed an FEV-1 value that was 107 
percent of the predicted value and an FEV-1/FVC ratio that 
was 101 percent of the predicted value.  Possible early 
obstructive pulmonary impairment was noted.  Arterial blood 
gas testing values were within normal limits.

VA treatment records dated between October 1998 and September 
2001 do not contain any notation of VA treatment for asthma.

At an August 2002 VA medical examination, the veteran 
complained of daily problems with shortness of breath and 
difficulty breathing, especially on exertion.  She reported 
that she used inhalers and a nebulizer daily.  She said that 
she had experienced fewer asthma attacks since increasing the 
nebulizer treatments.  She stated that she had not been to 
the emergency room for an attack since March 2002.  The 
veteran said that she thought that she had been treated with 
one week of prednisone one time in late 2001 or early 2002.  
On physical examination, her chest was clear to auscultation 
and there was no prolongation of the expiratory phase.  The 
chest x-ray and arterial blood gas testing were normal.  
Pulmonary function testing revealed an FEV-1 value that was 
89 percent of the predicted value and an FEV-1/FVC ratio that 
was 86 percent of the predicted value.  The interpretation 
was mild impairment with significant bronchodilator response.  

The veteran's pulmonary disability was evaluated as bronchial 
asthma under the provisions of 38 C.F.R. § 4.97, Diagnostic 
Code 6602, and a 30 percent evaluation is currently assigned.  
According to 38 C.F.R. § 4.97, Diagnostic Code 6602, a 30 
percent rating is warranted when the FEV-1 value is 56 to 70 
percent of the predicted value or when the ratio of FEV-1/FVC 
is 56 to 70 percent or when daily inhalational or oral 
bronchodilator therapy is required or when inhalational anti-
inflammatory medication is required.  A 60 percent rating is 
warranted when the FEV-1 value is 40 to 55 percent of the 
predicted value or when the ratio of FEV-1/FVC is 40 to 55 
percent or when at least monthly visits to a physician for 
required care of exacerbations are necessary or when 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids are prescribed.  A 100 
percent rating is warranted for asthma when pulmonary 
function tests show an FEV-1 value of less than 40 percent of 
the predicted value or show an FEV-1/FVC of less than 40 
percent of the predicted value or more than one attack per 
week with episodes of respiratory failure is shown or when 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications is 
required.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2002).

The Board sympathizes with the veteran's current complaints 
regarding her asthma.  However, the current pulmonary 
function testing data of record stands in marked contrast to 
the clinical findings required for 60 percent level of 
disability.  The results from the July 2000 and August 2002 
pulmonary function testing yielded findings, levels and 
ratios that do not rise to the regulatory thresholds for a 60 
percent rating under the rating criteria.  The most recent 
evidence demonstrated an FEV-1 of 89 percent and an FEV-1/FVC 
ratio of 86 percent and pulmonary testing (August 2002) 
showed only a mild impairment.  Further, review of the 
medical evidence of record fails to reveal sufficient 
clinical diagnoses or findings that would warrant assignment 
of a 60 percent rating under the criteria for bronchial 
asthma not related to pulmonary function testing data, such 
as at least monthly visits to a physician for required care 
of exacerbations or intermittent courses of systemic 
corticosteroids.  There is no clinical evidence of record 
that the veteran is currently  on prescriptions for systemic 
corticosteroids or that she has monthly doctor visits for 
treatment of the asthma in general.  Thus, the Board can find 
no basis under any Diagnostic Code to grant the veteran an 
evaluation in excess of 30 percent for the pulmonary 
disability without a finding of an FEV-1 value of 40 to 55 
percent predicted at most or a finding of a loss of cardiac 
function or a finding of pulmonary hypertension (under the 
Diagnostic Codes for restrictive lung disease).  Thus, the 
Board concludes that the preponderance of the evidence does 
not support a schedular rating in excess of 30 percent for 
the pulmonary pathology.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  See Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).

III.  Extraschedular evaluation

The Board also considered whether this case warrants the 
assignment of an extraschedular rating and finds that an 
extraschedular evaluation is not warranted for the veteran's 
service-connected pulmonary disability at issue in this case 
because the evidence does not show that it presents an 
unusual or exceptional disability picture.  38 C.F.R. 
§ 3.321(b)(1).  

It is undisputed that the veteran's pulmonary symptoms have 
an adverse effect on employment, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  Indeed, the schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 C.F.R. § 1155.  As noted previously, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  However, there is simply no evidence that the 
service-connected pulmonary disability interferes markedly 
with employment in a way not contemplated by the schedular 
rating.  There is no evidence demonstrating that the veteran 
has required any post-service hospitalizations for this 
disability.  In addition, there is no evidence of record 
showing the existence of any other exceptional disabling 
characteristics that would not be addressed by the schedular 
rating criteria.  Therefore, the regular schedular standards, 
with the evaluation currently assigned, adequately 
compensates the veteran for any adverse industrial impact 
caused by her pulmonary disability.  Accordingly, the Board 
finds that the regular schedular standards applied in the 
current case adequately describe and provide for the 
veteran's disability level for her pulmonary disability and 
that the grant of an extraschedular evaluation for this 
disability is not warranted.

IV.  VCAA

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran was notified of the 
information necessary to substantiate her increased rating 
claim by means of the discussions in the July 2001 RO VCAA 
notice letter and the November 2002 Statement of the Case 
(SOC).  In particular, the veteran was notified that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  She 
was advised that it was her responsibility to either send 
medical treatment records from any private physician 
regarding treatment for the claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for her.  The veteran was also asked to advise VA 
if there were any other information or evidence she 
considered relevant to her claim so that VA could help by 
getting that evidence.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).   The record shows 
that the RO has secured the veteran's service medical 
records, VA medical and examination records, military 
dependent records, and private medical records The veteran 
presented testimony at a Travel Board hearing at the RO.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish this claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

The claim for service connection for a low back disorder is 
reopened.  Secondary service connection for a low back 
disorder is granted.  An increased disability rating in 
excess of 30 percent for asthma is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain the veteran's 
relevant medical treatment records 
concerning her right knee disability from 
any VA facility, private doctor and/or 
hospital identified in the evidence or 
record or by the veteran.  The veteran 
should provide assistance as needed to 
obtain these records that should be 
associated with the claims file.

2.  After completion of number 1 above, 
the veteran should be scheduled for a 
comprehensive VA examination to determine 
the orthopedic status of the right knee.  
The claims file should be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail, 
including the presence of any leg muscle 
atrophy, any right knee arthritis, the 
existence and severity of any anterior 
laxity or lateral instability and the 
range of motion of the right knee 
reported in degrees, as well notation of 
what constitutes a normal range of 
motion.  Additionally, the examiner 
should state whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner should be requested to describe 
whether any reported pain significantly 
limits the function of the veteran's 
right knee during flare-ups or when the 
knee is used repeatedly.

3.  Thereafter, the RO should 
readjudicate the claim.  The RO must 
review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. § § 5102, 5103, 
and 5103A (West 2002) is fully complied 
with and satisfied.  In particular, the 
RO must notify the veteran of the 
information and evidence needed to 
substantiate her claim and of what part 
of such evidence the Secretary will 
attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  If the 
benefits sought on appeal remain denied, 
the veteran and the veteran's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is hereby notified that it is the 
veteran's responsibility to report for any scheduled 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.  Thereafter, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


